 UNITED DAIRIES, INC.153United Dairies,Inc.andInternational Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,Milk Driversand Dairy Employees,LocalNo. 537.Case No.27-CA-1303.August 22, 1963DECISION AND ORDEROn May 15, 1963, Trial Examiner Louis S. Penfield issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.The Charging Partyfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, briefs, and the entire record in thisproceeding, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following additions andmodifications.United Dairies, Inc., the Respondent herein, is engaged in theprocessing and distribution of milk products in the Denver, Colorado,metropolitan area.On February 12, 1962, the Union filed a petitionseeking to represent drivers engaged in the retail home delivery ofthe Respondent's milk products (Case No. 27-RC-2185). Thereafter,the Respondent and the Union entered into a consent-election agree-ment, under which they agreed to a unit which included both retailroute drivers and "distributors and/or owner-operator drivers." 1The Union won the ensuing election which was held on February 26,1962, and on March 6 was certified as the collective-bargaining rep-resentative in the above unit.During the contract negotiations whichfollowed, the Respondent refused to bargain for the distributors, con-tending that they were independent contractors and not employees.On May 31, the Respondent and the Union entered into a collective-bargaining agreement covering employees in the above unit, except fordistributors.It was understood, however, that the Union did notthereby waive its position that the distributors were employees within'Hereinafter referred to as distributors.144 NLRB No. 20. 154DECISIONSOF NATIONALLABOR RELATIONS BOARDthe unit, for whom it was entitled to bargain. Between October 1962and February 1963, the Respondent entered into new distributorshipcontracts with 11 of its route drivers.The Trial Examiner found, and we agree, that the Respondentviolated Section 8(a) (5) and (1) of the Act by refusing to bargaincollectively with the Union as the representative of its distributorsand by unilaterally changing the status of certain of its route driversinto that of distributors.The Trial Examiner rejected the Respondent's contention that itsdistributors were independent contractors and made a determinationon the merits that these distributors were employees.We find it un-necessary to make a determination as to whether on the evidenceadduced the distributors were employees or independent contractors.Rather, we find that since the Respondent in a consent-election agree-ment agreed to the inclusion of these distributors as employees in aunit appropriate for collective bargaining 2 and did not challengethe right of its distributors to vote in a Board-conducted election, itcannot in the instant proceeding, in which it is charged with a refusalto bargain with the Union as the representative of these distributors,contend that they are not employees or that they must be excludedfrom that unit.'The Board has long refused to permit relitigationin subsequent unfair labor practice proceedings of issues determinedpreviously in representation proceedings.This rule has been appliedboth to cases in which the facts relating to appropriate units havebeen determined by the Board upon the record of a hearing 4 and tocases in which the parties, in a consent-election agreement, haveagreed to the determinative facts.' In refusing to allow litigationof a unit agreed upon by the parties, the Board has recognized thevalue of such agreements not only in saving the expenditure of timeand effort by the Government, but also because of their tendency tostabilize labor-management relations and to expedite the settlementof labor disputes.The Respondent here has offered no satisfactoryexplanation as to why the Board should now make a new determina-tion as to the composition of the unit rather than accept the unitwhich the Respondent itself agreed to when it entered the consent-election agreement with the Union and to which it did not object2 Like theTrial Examiner,and for the reasons stated by him, we findno merit in theRespondent's contention that the term"distributorand/or owner-operatordrivers" whichappearedin the consent-electionagreementand the certification referred to a group ofemployees (other than the distributorsherein disputed.8In view of Respondent's agreementthat the distributorsare employees,we agree withthe Trial Examinerthat Respondent's assertionthatthe issue must be resolvedby arbitra-tion is without merit.4General Instruments Corporation,140 NLRB18.This rule is also applicable to caseswherethe Board determination as to unit has been made by the RegionalDirector and theBoard hasdenied a request for review of such determination.See Section102.67(f) ofthe Board'sRules and Regulations,Series 85 The Baker and Taylor Co.,109 NLRB 245, 246;Parkhurst Manufacturing Company,Inc,136 NLRB 872. UNITED DAIRIES, INC.155at the time of the election. It does not contend that the unit agreedupon which included distributors was so arbitrary as to make itsapproval an abuse of discretion by the Regional Director.Nor doesit contend that the evidence relating to the distributors, which itwas permitted to adduce at the hearing in the present case, is newlydiscovered, or was unavailable to it at the time of the representationproceeding.We accordingly find that the Respondent's distributorsare employees, that they were included in the certified unit, and thatthe Respondent was obliged to bargain with the Union as their cer-tified representative.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Trial ExaminerLouis S. Penfield, in Denver, Colorado, on February 11 and 12, 1963, on a complaintof the General Counsel and answer of United Dairies, Inc., herein called the Re-spondent.The issues litigated were whether the Respondent violated Section 8(a) (1)and (5) of the National Labor Relations Act, as amended, herein called the Act.'At thehearing a motion was granted to amend the complaint and all formal papersto show the correct name of the Respondent to be United Dairies, Inc.A motionby Respondent to dismiss the complaint was denied at the hearing.On similargrounds Respondent renewed its motion to dismiss the complaint in its brief sub-sequent to the hearing.For reasons which will be set forth below, this motion isalso denied.Upon the entire record, including consideration of briefs filed by the parties, andupon my observation of the witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Colorado corporation with its office and principal place ofbusiness located in Denver, Colorado, is engaged in the business of processing anddistributing milk products at both wholesale and retail.During the course and con-duct of such business Respondent annually receives goods and materials valued inexcess of $50,000, which are shipped directly to its place of business from pointsoutside the State of Colorado, or are shipped directly to its place of business fromsuppliers located within the State of Colorado, who receive such goods and materialsdirectly from points outside the State.Upon the basis of the foregoing I find thatRespondent is engaged in an integrated enterprise of both a retail and nonretailnature.Since it meets current Board nonretail standards I find that it is engaged ina business that affects commerce within the meaning of the Act, and that assertionof jurisdiction is warranted.2II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, Milk Drivers and Dairy Employees, Local No. 537, herein called theUnion, is a labor organization within the meaning of Section 2(5) of the Act.1The complaint Issued December 28, 1962, based on a charge filed with the NationalLabor Relations Board, herein called the Board, on October 19, 1962.Copies of thecomplaint and charge have been duly served upon the Respondent.2Man Products,Inc.,128 NLRB 546;Siemons Mailing Service,122 NLRB 81. 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementRespondent is a wholly owned subsidiary of Dairy Fresh Foods, Inc., herein calledDairy Fresh,a Colorado corporation having the same officers and occupying thesame offices and place of business.Respondent purchases fresh milk from varioussources, and operates a plant at which it bottles milk and cream, and manufacturesand packages various dairy industry byproducts including ice cream mix, condensedmilk, ice cream,sherbets,and cheese.Employees of Respondent perform the plantprocessing work and sell products to various wholesale customers who call for themat the plant.Drivers, carried on the payroll of Dairy Fresh, deliver to other whole-sale customers.Respondent'sretailor home delivery distribution is performedby drivers who are either employees of the Respondent or, as is alleged by the Re-spondent in this proceeding, independent contractors.Glen C. Freeby is the generalmanager of both the Respondent and Dairy Fresh.Dale Mohn is the manager incharge of the retail operations, employed by the Respondent, while Earl Hacker isthe manager in charge of the wholesale distribution, employed by Dairy Fresh. Bothare directly under General Manager Freeby.Dairy Investment Company, herein called Dairy Investment,isanother whollyowned subsidiary of Dairy Fresh which has the same officers as both Respondentand Dairy Fresh.Insofar as the record shows its principal,if not its sole,function isto act as a financing agent to enable persons to purchase retail routes, thereby becom-ing so-called independent distributors.The manner in which it functions in thisregard will be described below.Prior to March of 1962, no employees of either the Respondent or Dairy Freshwere represented by labor organizations.Between March and the end of May theUnion was certified for a unit of the plant employees of Respondent, and wasvoluntarily recognized as the statutory representative of the Dairy Fresh wholesaleemployees.3The incidents which give rise to the charge herein commence with the filingby the Union of a petition with the Board seeking representation of drivers engagedin the retail home delivery of the Respondent's milk products. This petition was filedon February 12, 1962, in a proceeding known as Case No. 27-RC-2185, and itresulted in a consent-election agreement signed by the Union and the Respondent inwhich the agreed-upon unit is described as follows:All truckdrivers,including all commission route drivers,relief route drivers,leadmen and/or working foremen route drivers, distributors and/or owner-operator drivers, special delivery drivers, straight truckdrivers and semi-truckdrivers, employed at Denver and Evergreen,Colorado; excluding office clericalemployees,guards, watchmen,and professional and supervisory employees asdefined in the Act, and all other employees.At the subsequent election conducted on February 26, 1962, the Union receiveda majority of the ballots cast and thereafter on March 6,1962, it was certified as thestatutory representative of employees in the aforesaid unit.Thereafter the Union sought to bargain for employees in the certified unit. Itpresented a contract which purported to cover,among others,"independent distribu-tors and/or owner operators."At the outset of the negotiations Respondent assertedthat members of the group so described were parties to so-called distributorship agree-ments which conferred upon them the status of independent contractors for whomRespondent had no duty to bargain under the Act. The Union insisted that suchdriverswere employees covered by the certification.In order to get a contractsigned,the Union agreed to delete the disputed group from coverage,with the under-standing that further negotiations on the subject would continue.On May 31, 1962, acollective-bargaining agreement,purporting to cover all other employees in thecertified unit,was signed .4s The charge and complaint in the instant case do not purport to run against DairyFresh or to be concerned with any of the plant employees.4 In addition to covering the retail route drivers in the unit above described,this agree-ment also purports to cover the plant employees of Respondent who comprise a unitcertified in another representation proceeding, and the wholesale route drivers on the pay-roll of Dairy Fresh, to whom voluntary recognition had been accordedThe agreementwas executed by Respondent, Dairy Fresh,and the Union In this proceeding we are notconcerned with any of the employees in these other units and none of the findings hereinare applicable thereto. UNITED DAIRIES, INC.157The principal issue in this proceeding centers around the status of drivers, whoeither at the time of the certification were, or later became,parties to so-calleddistributorship agreements, which will be described and discussed below.For pur-poses of convenience such drivers will be referred to hereinafter as the distributors.B. The status of distributors as employees or independent contractorsThe key to a resolution of the issues in this case turns on the question of whetherthe distributors are properly found to be employees or independent contractors.Respondent'shome delivery service is conducted by drivers who are assigned toseparate routes, each of which covers a geographically defined area of Denver andvicinity.The drivers pick up the milk and milk products in trucks at the Respondent'splant and proceed to make deliveries to the homes of customers in their respectiveareas.They are required to solicit customers and to make collections for the servicesrendered.At the time the Union filed its representation petition,all but 12 of theseroutes were handled by route drivers who are concededly employees of the Re-spondent,and later were admittedly covered by the collective-bargaining agreement.The general direction of all retail distribution is in the hands of Retail ManagerDale Mohn.The route drivers are directly under the supervision of Mohn and his assistants.They use company owned or leased trucks, are paid wages directly by the Respondent,and are responsible for accounting to the Respondent for all moneys collected.The status of the distributors is controlled by individual contracts, known asdistributorship agreements,which each has executed with the Respondent.Eachdistributor executes an identical contract,one differing from another only in the de-scription of the particular route.5The substance of these distributorship agreementsisas follows:(1)The distributor will be given the exclusive right to distributeRespondent's product in a specified area, the boundaries of which are defined inthe agreement; (2) Respondent will transfer to the distributor a list of customers andaccounts receivable together with certain equipment such as milk boxes, ice creamboxes, and the like, which pertain to the area described,and for which the distributorwill pay a specified sum, the amount of which is substantially controlled by the numberof customers on the transferred lists;(3) the distributor will sell and distributeRespondent's products and "none other"within the specified area as "an independentcontract distributor";(4)Respondent will sell its products to the distributor atprices listed on a posted price schedule which Respondent may change from timeto time after giving 3 days'notice, and the distributor will pay for these products incash when he picks them up at the dock; (5) the distributor will carry adequateproperty and personal injury liability insurance to protect Respondent from claimsand willcarryworkmen's compensation insurance and unemployment insurance inthe event he has employees;(6) the agreement may be terminatedby either partyon 30 days' written notice but that "in the case of the death,incapacitating illness orinability to act of the Distributor,or if for any reason the Distributor's area or routeisnot fully operated, United Dairies shall have the immediate right to operate theDistributor's area or route to protect the distribution of its products until the cause offailure is corrected"; (7) in event of termination by either party Respondent willpurchase back the list of customers at a specified sum per unit plus the value of theequipment,and upon such termination the distributor promises to keep his knowledgeof the list confidential,and not to engage in the distribution of dairy products within3 miles of his territory for a period of 3 years.A prospective distributor may put up his own money for the purchase of his routeupon the terms outlined.However,insofar as the record shows, the transactions havebeen uniformly accomplished by the prospective distributor executing a note for therequired amount payable to Dairy Investment, the wholly owned subsidiary describedabove.As security for the note the distributor executes simultaneously an assignmentto Dairy Investment of the entire interest in the route that he has acquired by signingthe distributorship agreement.Distributors serve the customers on their routes in a similar fashion to the routedrivers.However,differences in their overall mode of operation exist.The mostsignificant one relates to the method of compensation.Route drivers are paid directlyby the Respondent but distributors are compensated by the difference between theposted purchase price the contract requires them to pay,and the selling price of theproducts to their customers.Thus both the distributor and the route driver willcome to the dock daily and each will load his truck with the products needed for5 The distributorship agreements executed subsequent to the certification and thecollective-bargaining agreement are identical with those in existence before the petition. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDcustomers on his respective route.These will be checked out to the route driverwho can return what he does not use, while they will be sold directly to the distributorat the posted prices and he can only return products which have been damagedthrough no fault of his own.Thereafter, each departs toservicehis route.Hoursand scheduling of delivery are generally left to the distributor to set without super-vision by Respondent, so long as it appears that he is properly servicing his route.Respondent pays no social security or withholding taxes on distributors.The initialtraining of distributors usually has come as a route driver, but after such trainingneither route drivers nor distributors require much supervision.The distributorshipageement does not specify a sales price for the products but Respondent posts aretail price list to be followed by its route drivers, and except in special and raresituations the Respondent's retail prices are followed.Distributors in some cases owntheir own trucks; in others they may lease them. In most instances the trucks theyown or lease will be painted like company trucks and will carry the insignia and nameof the Company. This is not required, however, and some deviate from it.Thename of the distributor may or may not appear on his truck. Some employ helperswhose wages they pay and for whom they make social security and income taxwithholdings.While distributors are restricted to selling only the Respondent'sdairy products,they may, and in some instances do, sell noncompetitive productsto route customers.In various ways Respondent provides assistance to distributors inthe performance of their functions.ThusRespondent's route supervisors standready to, and sometimes do, fill in on relief if illness, vacation,or some other reasonmakes it impossible for the distributor to serve his customers.Respondent screenscomplaints from customers of the distributor and will assist him in collections andsolicitations if he needs it.The Respondent conducts sales meetings which distribu-torsmay, and often do, attend together with the route drivers. It furnishes thedistributors, at no cost, with route sheets and bill forms needed to carry on the opera-tion.It requires that the distributor fill out a special card for each new customerand return it to Respondent for filing. For those distributors wishing it, Respondent'pays half the cost of trading stamps which distributors may then pass out to theircustomers.Respondent advertises its product at no cost to the distributor and giveshim handbills regarding new products which he may distribute to his customers .6It isnow well established that the status of persons alleged to be independentcontractors turns primarily upon the application of the "right of control" test.Generally, where the employer retains control of the manner and means in whichthe tasks are carried out, the relationship is held to be that of employer andemployee, while if the employer only retains control of the result sought, therelationship is held to be that of independent contractor.?As Judge Learned Handstated inRadio City Music Hall v U.S.,135 F. 2d 715, 717: "The test lies in thedegree to which the principal may intervene in the details of the agent's performance;and that in the end is all that can be said."The resolution of the question in any particular case is often difficult and noone factor is determinative.Clearly the relationship here shows some factors thatare characteristic of the relationship of independent contractor.Thus the methodof compensation; the ownership or individual leasing of the trucks; the setting ofhis own hours; the right to sell for any price; the payment of taxes and the obtainingof licenses; and the freedom to hire his own employees, are all factors which pointtoward the independent-contractor relationship.These factors might be determina-tive if they stood alone, but other considerations indicate that the independence ofthe driver to act on his own as to the manner andmeansof his performance isO In support of its contention that distributors are independent contractors Respondentstresses the fact that there is a lack of uniformity in the operations of the distributorsand that there is no such thing as a typical independent distributor.The record doesshow differences among them. Thus, as indicated above, some have helpers, some do not;some sell noncompetitive items to route customers, some do not; some have their nameson the trucks, some do not. Each, however, operates in substantially the same manner inservicing his route, and avails himself of the various forms of assistance that RespondentoffersThe differences to which Respondent refers, while they exist, are not of a nature,or of a degree, that would justify a conclusion that there is no such thing as a "typicalindependent distributor" when it comes to his primary function of serving the route cus-tomers, and I so find.7 Servette, Inc.,133 NLRB 132;Squirt-Nesbitt Bottling Corp,130 NLRB 24;Smith'sVan & Transport Company, Inc.,126 NLRB 1059;Albert Lea Cooperative CreameryAsso-ciation,119 NLRB 817;Golden Age Dayton Corporation,124 NLRB 916;Bob, Inc,116NLRB 1931;Oklahoma Trailer Convoy, Inc.,99 NLRB 1019. UNITED DAIRIES, INC.159more illusory than real.Thus at the outset drivers purchase routes that have alreadybeen established by Respondent, and the distributor is limited to selling in a certainterritory defined by the Respondent alone. In most of the cases the driver takesover the identical route that he has serviced as a route driver and in the handlingof which he has been trained by Respondent.He must buy at prices set by Respond-ent which can be changed upon a minimal notice.Many continue to use the sametruck used as a route driver, although the lease now becomes his individual respon-sibility rather than that of the Company.Distributors are not required to, andindeed insofar as the record shows, none has risked his own capital in the "purchase"of the route.The "purchase" has been made with money obtained by a loan froma wholly owned subsidiary of Respondent's parent corporation, which has protecteditself fully by taking an assignment back of the route purchased.The capital riskto the distributor is further minimized by the contractual assurance that if for anyreason things do not work out, the Respondent stands ready to purchase back theroute for exactly what the distributor has paid for it, upon his giving 30 days' notice.Assistance by the Respondent in the form of trading stamps, billing forms, collections,solicitations, relief drivers, and sales meetings all manifest a concern by the Respond-ent in a uniform functioning of the routes and the manner in which his products aredistributed by the various drivers.While these things alone might evidence aninterest in more than just the result, perhaps the most significant element of controlover the manner and means is to be found in the reservation by the Respondent of"theimmediate right to operatethe distributor's area" if for"any reasonthe dis-tributor's area or route is not fully operated" in order that Respondent can"protectthe distribution of its productsuntil the cause of failure is corrected." [Emphasissupplied.]The quoted provisions make it clear that the Respondent wants at alltimes to be certain that the routes function to its satisfaction. If they do not, it isnot content just to terminate the contract but will step in and take over without noticeand stay in "until the cause of the failure is corrected."This provision gives Re-spondent a right of control over a distributor's performance that is more consistentwith an employer-employee relationship than with that of an independent contractor.Finally, the conduct of the Respondent itself is not without significance.Withfull knowledge of all the facts concerning the distributorship relationship, it agreedto the inclusion of distributors in the bargaining unit, and at no time during theentire course of the representation proceeding even suggested that they might havenonemployee status.Respondent has offered no explanation of its subsequent changeof position, except flatly to assert that they are, in fact, independent contractors.The absence of any explanation at least suggests that Respondent itself may haveregarded distributors as employees initially, but that for reasons which may or maynot reflect upon its good faith, changed its position when confronted with the dutyto bargain for them.Under all the circumstances, as set forth above, I am convinced that howevermuch Respondent may have sought to create the indicia of independence, it has inreality retained to itself sufficient right to intervene in the details of the distributor'sperformance so that it can be said that it is more concerned with manner and meansof performance than with the end result. I therefore find that at all material timespersons functioning as drivers pursuant to the distributorship agreements have been,and now are, employees within the meaning of the Act.C. The appropriateunitand the Union's majorityI have found that the distributors are employees within the meaning of the Act.With the route drivers they share the entire function of the retail distribution ofthe Respondent's products.The parties originally agreed upon their grouping ina single unit, and other than the Respondent's present contention that distributorsare independent contractors who cannot be grouped with any employees for bargain-ing purposes, no reason has been advanced why the two together should not consti-tute an appropriate unit if the distributors are found to be employees.Accordingly,I find that the unit certified as set forth in subsection A above, including, as it does,both route drivers and the distributors, is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.The Union was certified as the exclusive representative of the employees in theabove unit on March 6, 1962.Upon the basis of that certification and the recordherein I find that at all times since March 6, 1962, the Union has been, and nowis, the exclusive representative of all the employees in the unit heretofore foundappropriate for purposes of collective bargaining within the meaning of Section 9(a)of the Act. 160DECISIONS OF NATIONALLABOR RELATIONS BOARDD. The refusal to bargainThe Union and the Respondent first met for bargaining purposes on April 2, 1962.At this meeting,and at all subsequent meetings prior to the signing of the above-mentioned collective-bargaining agreement on May 31,1962, the Respondent ad-mittedly failed and refused to bargain with the Union for the 12 distributors thenservicing retail routes,claiming the distributors to be independent contractors forwhom it was not required to bargain.Its position,consistently adhered to at alltimes, is set forth in a letter addressed to the Union dated May 15, 1962, as follows:We havehad some discussion concerning independent distributors.Our posi-tioncan be briefly stated as follows: If the distributors qualify as employees,they willconform to the agreement.If they do not qualify as employees butin fact independent distributors,then, of course,they wouldnot qualify underthe agreement.This apparently is a subject similar to that you have arbitratedwith two other companies.This reservation does not, however,affect anychanges in the contract.The Unionduring all of the negotiating meetings adhered to a position that dis-tributorswere employees and that as a part of the agreed-upon unit were coveredby the certification.8As noted above in the agreement signed on May 31,1962, theUnion voluntarilyagreed to the deletion of the term "independent distributors and/or owner operators"from coverage.The record is clear,however,that neither at this nor any othertime did it abandon its claim that the Respondent should bargainwithit for thedistributors.On the contrary the undisputed evidence is that the Union deletedthis group only for the purpose of getting a contract covering all the others, andat the same time it was expressly understood by all parties that the coverage ofdistributorswould be a matter for further negotiations.Moreover,following theexecution of the contract subsequent attempts were made by the Union to bargainfor distributors,and on each occasion the Respondent reiterated the position pre-viously taken.At themost,Respondent expressed its willingness to let the issueof the employee status of distributors be resolved by arbitration.The Union wasunwilling to accept arbitration,claiming that the issue had been resolved in therepresentation proceeding.As above noted, at the time of the petition 12 drivers were parties to distributorshipagreements.When G. C. Freeby took over as general manager in December 1961,he forthwith posted a notice to employees which read as follows:It is our desire to get the remainder of our retail routes on a distributor basis.We wish to give all our present drivers first opportunity to acquire these routes.If you are interested please contact Dale Mohn orG. C. Freeby.B Respondent in its brief makes two assertions: (1) that the term "distributor and/orowner operator"as itappears in the consent agreement and certification refers to somegroup of conceded employee drivers and not to the drivers operating subject to the dis-tributorship agreements ; and (2) that the term "Independent distributor and/or owneroperator" appearing in the contractas presentedby the Union is not referring to thesame groupas inthe certification.Its claim must be rejected on both counts.First,Respondent submitted no evidence that the terminology in the certification was meant to,or could reasonably be construed to, refer to any but the 12 drivers then functioningunder distributorship agreements.On the contrary, during the course of the representa-tion proceeding, it submitted a list to the Board apparently comprised of employees, whichincluded, among others, the 12 distributors.The eligibility list used in the election wasnot received in evidence because insufficiently identified.However, the official tally ofballots used in the representation case shows the number eligible, and the number thatvoted.From a comparison of these figures with the original list submitted to the Board,it can be inferred, not only that the eligibility list must have Included the distributors,among others, but also that some of them must have voted without challenge. In anyevent, Respondent adduced noevidencethat would rebut such an inferenceand Ifind thatthe term "distributors and/or owner operators,"as used inthe consent-election agreementand certification,refers todrivers who were parties to the distributorship agreements.Second, there is nothing whatsoever that would indicate that the insertion of the word"independent" before the word "distributors" in the contract presented was meant, orintended, to refer to any different group.The record will reasonably support no otherconclusionbut that at all times the parties knew and understood that certain driverswere parties to distributorshipagreements,that they agreed to the inclusion of this groupin the unit In the representationproceeding,and that from the outset of the bargainingthereafter, the Respondent took the position that these distributors were not employeesbut independentcontractorsfor whom ithad no duty to bargainunder the Act. UNITED DAIRIES, INC.161Prior to October 1962 nothing was done to further this policy.However, the an-nounced policy was never abandoned and according to Freeby he had instructedRetailManager Mohn to take further steps to effectuate it.Freeby testified thathe regarded it as improper for Respondent to solicit route drivers to become dis-tributors because he regarded it as wrong "to solicit union members or any oneconnected with another contract" to become distributors, and that he so advisedMohn.Nevertheless, to implement the policy he directed that Mohn apprise theroute drivers that Respondent planned to put the policy into effect so that theymight have "an opportunity to resign what they were doing and become distributors."Two of the route drivers, William A. Bourbeau and Charles Potter, testified, withoutcontradiction, that in October each was approached by Mohn and told that Respond-ent wanted to get the routes on a distributorship basis and felt that the men on theroutes should be offered the first chance to buy them.9After some discussion betweenthe drivers and Mohn, each signed a prepared distributorship agreement and executedthe notes and assignments to Dairy Investment.On various dates between October 1,1962, and February 1, 1963, a total of 11 route drivers, including Bourbeau andPotter, were similarly approached and signed similar distributorship agreements.Therecord establishes that each route driver resigned before signing the distributorshipagreement.There is no evidence pertaining to the exact dates that any of themresigned.Bourbeau and Potter testified that each had worked as route drivers rightup to the time of the changeover, so it is reasonable to assume that each resignedeither simultaneously with, or immediately preceding, the signing of the distributor-ship agreements, and I so find.ioThe Union first learned that Respondent was planning to change the status ofexisting route drivers to distributors sometime in October. It advised the Respond-ent that it did not object to the sale of the routes as such, but it called Respondent'sattention to section 20 of the collective-bargaining agreement, asserting that this sec-tion was controlling in case of such a sale. Section 20 provides as follows:Sale of Route:The employer agrees that in the event any of the presently estab-lished routes or routes established in the future are sold to any one, the routedriver who services the said route will come under the provisions of this agree-ment and must adhere to all the conditions with regard to days off, days theroute operates, etc.The Respondent acknowledges that the route drivers prior to becoming distributorswere covered by the collective-bargaining agreement and received all the benefitsavailable under the contract.Respondent does not contend that it bargained in anyrespect with the Union about the changeover to distributorship status, or that sub-sequent to the changeover it still considered the new distributors to be covered bythe contract.On the contrary, it notified the Union of the resignation of the routedrivers who became distributors, advising it that they were no longer employees andthus no longer subject to the checkoff provisions of the contract.Consistent withits earlier position regarding the precontract distributors, it now argues that sincethe new distributors are independent contractors and not employees, they are no6 Freeby testified that he did not regard this as solicitation of employees in violation ofhis instruction, but that it was "notification, notice to any employee if they wanted to be-come an independent businessman, they could."There is no evidence that Respondentspecifically threatened the drivers that they would be let go if they did not purchase theroutes, or that it couched its approach in terms specifically aimed at undermining theUnion.However, the "notification" admittedly was an implementation of an announcedpolicy of converting the routes to distributorships, and the drivers were concededly offered"first chance tobuythe route."The only reasonable inference the driver could drawfrom such an approach was that if he did not avail himself of the offer someone elsewould get it, and he would no longer be operating his route.ioNone of the drivers, other than Bourbeau and Potter testified.Mohn, however,acknowledges that each of them executed distributorship agreements together with thenotes and assignments substantially as follows: Donald Edmond, October 1, 1962; RonaldD. Ackerman, November 1, 1962; Ray Ethridge, November 1, 1962; Adam Sack, Novem-ber 1, 1962; William A. Bourbeau, November 20, 1962; Charles Potter, December 10,1962; Lloyd Brownell, December 1962; Larry Folkert, December 1962; Roland Jeffries,February 1, 1963; and James Dotson, February 1, 1963.Respondent makes no claimthat the circumstances of the approach to each, or the manner in which the changeoverstook place, differed as to any one of them.Accordingly, I find that each of the otherswas approached by Mohn, apprised of Respondent's policy, and after some discussion eachsubmitted his resignation at, or immediately preceding, the execution of the documentsrequired to make hima distributor. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDlonger covered by the contract and that it has no responsibility to the Union tobargain on their behalf.E. Concluding findingsUpon the basis of the foregoing it is clear that Respondent has at all times refusedto bargain with the Union concerning the distributors.Despite the consent-electionagreement and the certification, it has continued to insist that distributors are inde-pendent contractors for whom it has no duty to bargain under the Act.Neverthelessthe Respondent argues that it cannot be charged with failure to bargain because ithas signed a contract which purports to cover all "employees" and has indicateda willingnessto bring even distributors under the contract if they be found tobe employees, an issue which it is willing to resolve by arbitration.This contentiondoes not meet the issue.An employer's duty to bargain extends to all the employeesin the appropriate unit.The Board alone has the function of determining the unit,and an employer cannot avoid the duty by willingness to arbitrate the compositionof the unit.The machinery of Section 9 of the Act is specifically designed to ac-complish this purpose. In the instant case the Union resorted to the Section 9processes,and the parties agreed upon a unit which included both distributors androute drivers.The issue was thereafter resolved by a standard Board representationproceeding during the course of which the nonemployee status of distributors wasnever raised." It is the certification that establishes the duty to bargain upon thepart of the Respondent. Since I have found that the distributors are employees andnot independent contractors and that they are a part of the certified unit, it followsthat the Respondent has not fulfilled its duty to bargain by its continued insistencethat they were not employees.Respondent furtherassertsthat even if distributors are found to be employees,no order to bargain is required because it has already bargained for all employeesby executing the contract.This position is without merit. It is not for the Boardto tell an employer what bargain to make, but where, as here, an employer has failedin its obligation to bargain,the Board must assure that the obligation be fulfilledby requiring the employer to meet and bargain with the Union in the mannerrequired by Section 8(d) of the Act.A further issue concerns the responsibility of the Respondent for changing thestatus of the route drivers after the contract came into effect.Respondent claimsthat it only notified the route drivers of the opportunity to become independentbusinessmen, and that only after they had made a free election to terminate theiremployee status did it sign the agreements purporting to make them independentcontractors.Respondent claims that such conduct is not inconsistent with its dutyto bargain under the Act.Upon the undisputed facts there may be some questionthat the route drivers were actually given a free choice.However, it is not necessaryto resolve this issue, in view of my finding that distributors are in fact employees.It is conceded that Respondent has unilaterally executed an agreement with eachwhich has had the admitted effect of changing their working conditions and takingthem outside the coverage of the contract.Respondent makes no claim that itbargained with the Union concerning these changeovers.12 It is well establishedthat an employer who unilaterally, before an impasse has been reached, changesthe working conditions of employees for whom it has a statutory duty to bargainengages in a refusal to bargain within the meaningof the Act-13"The Charging Party in its brief urges that Respondent is precluded from raising theissue of the nonemployee status of the distributors because this issue was, in effect, "ad-judicated" against it in the representation proceeding.The Charging Party cites in sup-port of its contentionSumner Sand&Gravel Company,128 NLRB 1368,andParkhurstManufacturing Company, Inc.,136 NLRB 872. Although neither case presents an identicalsituation, the contention might merit serious consideration were it necessary to reach it.However, since the parties fully litigated the status of distributors, and since I havefound them to be employees within the meaning of the Act, no useful purpose will beserved by considering the legal issue raised by the contention,and accordingly I find itunnecessary to pass upon it.12Even if it were to be found that distributors were independent contractors,itwouldappear that the Respondent may have acted in disregard of its duty to bargain by chang-ing the status of employee route drivers to that of distributors without bargaining withthe Union.Town & Country Manufacturing Company, Inc.,136 NLRB 1022;FibreboardPaper ProductsCorporation,138 NLRB 550. However, in view of my finding that thedistributors are employees,I find it unnecessary to reach this issue and make no findingof a violation of the Act premised upon the rationale of these cases.isN.L.R.B. v. Benno Katz,d/b/aWilliamsburg Steel ProductsCo, 369 U.S. 736;N L R B. v. Crompton-Highland Mtills, Inc.,337 U.S. 217. UNITED DAIRIES, INC.163Upon the basis of the foregoing I find that the Respondent, commencing on orabout May 15, 1962, and at all times thereafter, failed or refused to bargain withthe Union for its distributors and that by such failure or refusal and by unilaterallychanging the status of its route drivers, it has violated Section 8(a)(5) of the Actand has thereby interfered with, restrained, and coerced employees in the exerciseof rights guaranteed them by Section 7 of the Act, thus violating Section 8(a) (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent as set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices violativeof Section 8(a) (5) and (1) of the Act, I shall recommend below that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act.Although Respondent has bargained for all others in the unit, it has failed tobargain at any time for distributors and it must be ordered to do so. It must alsobe ordered to cease and desist from individual bargaining with route drivers orany others in the unit.With the establishment of the duty to bargain the continuedexistence, or creation, of individual distributorship agreements represents a mutuallyinconsistent concept, and to effectuate the purposes of the Act the individual agree-ments must be ordered set aside.The status quo must be restored without prejudiceto any distributor's seniority or other rights and privileges or to the assertion byeach of any legal rights he may have acquired under an individual agreement.Finally, each distributor must be made whole for loss of pay, if any, suffered by hisemployment as a distributor under the individual agreements.Respondent inter-fered with the rights of the 12 precontract distributors when it unlawfully refusedto bargain on their behalf thereby subjecting them to continued employment underthe distributorship agreements.Therefore any make-whole provision as to themshould commence with the date of such refusal.Although Respondent's refusal tobargain may have been manifest at an earlier date, it had no specific impact on thedistributors, as such, until May 16, 1962, the effective date of the collective-bargainingagreement, since from that time on they were deprived of contract benefits. I find,therefore, that May 16, 1962 is the appropriate date for commencing computationsfor purposes of the make-whole order.The postcontract distributors came into ex-istence as a result of Respondent's unlawful unilateral bargaining.Having foundthat these latter distributorships did not result from the demand of the route drivers,but from Respondent's implementation of a policy to convert all routes to distributor-ships, these distributors should be made whole from the date they executed the dis-tributorship agreements.Servette, Inc.,133 NLRB 132;Smith's Van & TransportCompany, Inc.,126 NLRB 1059. Commencing as set forth above, the backpayperiods shall continue until the dates the individual distributorships are set aside,and the losses, if any, shall include interest at the rate of 6 percent per annum withthe loss and interest computed in accordance with the formula and method prescribedby the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716, to which the parties hereto are expressly referred.Upon the basis of the foregoing findings of fact and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.United Dairies, Inc., is, and has been at all material times, an employer withinthe meaning of Section 2(2) of the Act.2. InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, Milk Drivers and Dairy Employees, Local No. 537, is, and hasbeen at all material times, a labor organization within the meaning of Section 2(5)of the Act.3.All truckdrivers, including all commission route drivers, relief route drivers,leadmen and/or working foreman route drivers, distributors and/or owner-operatordrivers, special delivery drivers, straight-truck drivers and semitruck drivers, employedatDenver and Evergreen, Colorado; excluding office clerical employees, guards,727-083-64-vol. 144-12 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDwatchmen, professional and supervisory employees as defined in the Act, and allother employees constitute, and have at all material times constituted, a unit ap-forp (o profiatethe Actg.the purposes of collective bargaining within the meaning of Section4.The Union has been at all times since March 6, 1962, and now is, the exclusiverepresentative of the employees in the aforesaid unit within the meaning of Section9(a) of the Act.5.By failing and refusing to bargain collectively with the Union as the repre-sentative of the distributors and/or owner-operator drivers named in the unit setforth in paragraph 3, above, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By unilaterally changing the wages, hours, and working conditions of certainof its route drivers subsequent to the designation of the Union as their statutoryrepresentative, Respondent has engaged in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.7.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed them by Section 7 of the Act, as found above, Respondent hasengaged in unfair labor practices within the meaning of Section 8(a) (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDED ORDERUpon thebasisof the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding,I recommendthat the Respondent, UnitedDairies, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Failing or refusing to bargain collectively with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, Milk Drivers andDairy Employees, Local No. 537, as the statutory representative of the distributorsand/or owner-operator drivers in the unit found appropriate.(b) Bargaining individually with, or unilaterally changing the wages, hours, andworking conditions of, route drivers or any other employees in the bargaining unit.(c)Continuing to give effect to anyexistingindividualagreementsithas withthe distributors and/or owner operators.(d) In any other like manner interfering with,restraining,or coercing employeesin their right to self-organization, to form, join or assist any labor organization, to bar-gain collectively through representatives of their own choosing, to engage in con-certed activities for the purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action whichit isfound will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America, Milk Drivers and DairyEmployees, Local No. 537, with regard to the wages, hours, and working conditionsof the distributors and/or owner-operator driversin the unitfound appropriateherein.(b) Set asideallexistingindividual agreements with each distributor and/orowner-operator without prejudice to his seniority or other rights and privileges, orto hisassertionof any legal rights he may have acquired under such individual agree-ment, and may each whole for loss of pay, if any, he may have suffered by reasonof employment under the individual agreement in a manner set forth in the sectionentitled "The Remedy."(c) Post in conspicuous places at its usual place of business,including all placeswhere noticesto employees are customarily posted,copiesof the attached noticemarked "Appendix A." 14 Copies of said notice, to be furnished by the RegionalDirector for the Twenty-seventh Region of the National Labor Relations Board, shall,after being signed by Respondent, be posted by it immediately upon receipt thereofand maintainedby it for 60 consecutive days thereafter in such conspicuousplaces.14 In the event that thisRecommendedOrder be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice.In the additionalevent that the Board's Order is en-forced by a decree of a United States Court of Appeals, the words "A Decree of theUnited States Court of Appeals,Enforcingan Order" shall be substituted for the words"A Decisionand Order." MOORE DROP FORGING COMPANY165Reasonable steps shallbe taken bythe Respondent to insure that said notices arenot altered,defaced,or covered by any other material.(d) Notify theRegional Directorfor the Twenty-seventh Region,in writing,within20 days fromthe receiptby the Respondentof a copy ofthis Intermediate Reportand RecommendedOrder,what steps the Respondent has takento comply therewith.15It is furtherrecommended that unlesson or before 20 daysfrom the date of itsreceipt of this Intermediate Report and RecommendedOrder the Respondent notifythe Regional Directorthat he will complywith the foregoingrecommendations, theNational LaborRelations Board issue an order requiring the Respondentto take theaction aforesaid.16 In the event that thisRecommendedOrder be adopted by the Board, paragraph 2(d)thereof shallbe modifiedto read: "Notify said Regional Director, in writing, within10 days fromthe date of this Order,what steps the Respondent has taken to complytherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor RelationsAct, as amended,we hereby notify our employees that:WE WILL,upon request,bargain collectively with International Brotherhoodof Teamsters, Chauffeurs,Warehousemen and Helpers of America,Milk Driversand Dairy Employees, Local 537, as the exclusive representative of distribu-tors and/or owner-operator drivers among others in the bargaining unit.WE WILL NOTbargain individually with or unilaterally change the wages, hours,or working conditions of our route drivers or any others in the bargaining unit.WE WILL set aside all existing agreements with our distributors and/orowner-operator drivers without prejudice to the seniority or other rights andprivileges of each,and we will make each whole for loss of pay,if any, he mayhave suffered by reason of employment under the individual agreement.WE WILL NOT,by refusing to bargain collectively or in any other like or relatedmanner, interfere with, restrain,or coerce employees in the exercise of their rightto self-organization,to form,join, or assist any labor organization,to bargaincollectively through representatives of their own choosing,to engage in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8(a)(3)of the Act.UNITED DAIRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,609 Rail-way Exchange Building, Denver, Colorado, Telephone No. Keystone 4-4151, Exten-sion 513,if they haveany questions concerning this notice or compliancewith itsprovisions.Moore Drop Forging CompanyandInternational Union,UnitedAutomobile,Aerospace and Agricultural Implement Workersof America,UAW-AFL-CIO,Local No.192.Case No. 9-CA-2743. August 22,1963DECISION AND ORDEROn May 17, 1963, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding that144 NLRB No. 23.